United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                               ___________

                               No. 97-1197
                               ___________
Northbrook Property and Casualty    *
Insurance Company, an Illinois      *
corporation,                        *
                                    * Appeal from the United States
           Defendant - Appellant,   * District Court for the District
                                    * of Minnesota.
     v.                             *
                                    *      [UNPUBLISHED]
Hormel Foods Corporation,           *
                                    *
           Plaintiff - Appellee.    *
                               ___________

                      Submitted: November 17, 1997
                         Filed: December 5, 1997
                               ___________

Before BOWMAN, LAY, and MURPHY, Circuit Judges.
                               ___________

PER CURIAM.

      Hormel Foods Corporation sued Northbrook Property and Casualty
Insurance Company seeking a declaration that Northbrook had a duty to
defend and indemnify Hormel in an action brought against it as a result of
a death at a hog processing facility leased to Quality Pork Processors,
Inc. The trustee for the heirs and next-of-kin of the decedent alleged
that the cause of the accident was Hormel's defective back-splitting
saw. The district court1 granted summary judgment to Hormel on the basis
that it was covered for liability arising out of the use of the leased
premises as an additional insured under an endorsement to Quality Pork's
liability policy with Northbrook. After reviewing the record, we affirm
on the basis of the district court's opinion. See 8th Cir. R. 47B.

      A true copy.

            Attest:

                   CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




      1
      The Honorable Michael J. Davis, United States District Judge for the District
of Minnesota.

                                        -2-